Title: From Abigail Smith Adams to Abigail Louisa Smith Adams Johnson, 23 July 1811
From: Adams, Abigail Smith
To: Johnson, Abigail Louisa Smith Adams



dear Abbe
Quincy July 23d 1811

your Mother has been So constant in writing that I have been the more remiss. I am glad to find that you are content, and happy I hope. I was in Boston on Saturday, and bought for you a Box of paints, and  Bennets Letters. I Sent them to mr Phineas Fosters with a request that you he would take them to Haverhill for you. Charles Welch who understands paints pronounced them very good, and in the one Row Box, all the coulours you have occasion for; I also bought four Brushes for you. if anything more is wanting, you must let me know, with respect to your Studies. I would have your hand writing and Arithmatic and Grammer particularly attended to. make yourself Mistress of each Branch. you may find them necessary to you to procure you a living. we know not what we may be called to pass through in this world, if you are not thus obliged to improve them. no Lady is qualified to pass through Life with credit to herself and usefulness to others without Some knowledge of them all, and why when you undertake a thing should you not excell in it? it requires only Steady habits, and application to obtain the prize Set before you.
your Aunt Smith, and Caroline are here and well your Aunt Cranch gets along but Slowly. She is very weak, and has a bad cough which troubles her very much. She has rode out a little ways Several times, but is obliged to crawl up Stairs upon her Hands when She returns—Riding Suits her. She thinks She could ride Several miles, but her Spirits are much beyond her Strength
your Aunt Adams is quite well She dined here last Friday, and on Sunday carried the Baby out which She named Francis Foster. She looks much like Elizabeth. Thomas grows pretty daily—
Give my Love to your Aunt, and tell her that I think mr Shaw walks much better. he was here on Sunday, and Says he is better. he talks of taking a journey, to be absent Several weeks as Soon as the Court rises. I think it will Serve his Health
when are we to See Cousin Abbe? we have been looking for her Some time. I got your Aunts Letter about the Same time She got mine—I Shall write to her Soon—
I was amused with your politicks. you must tell the young Ladies that I have heard it observed that a Ladies politicks Should be always those of their Husbands now if they fix theirs, they must be Sure they are Right, and chuse accordingly, or they may chance to Spar, and that would be very unpleasant. I fix it as a principle that every Lady Should Love her own Country in preference to any other, and that whatever tends to promote its prosperity its happiness and welfare Should be regarded by her, next to her near Relatives—for in the Fredom and Independence of her country, is containd her own happiness, and that of her connections. I ask them to Name a Country equally Blest with our own, not withstanding all the Clamours against our Rulers, and all the injuries we have Sustaind from forign powers? neither war, Pestilence or Famine would waste and destroy our Land. we dwell in peace and Safety. our Country produces us every necessary, and many of the Luxuries of Life. no hard task Master gripes them from us. no Children of want Starve for Bread. there is one thing we want. we want gratefull Hearts and deserve not the abundant mercies we receive—
My pen grows So bad that I must close my Letter with the hope of hearing from you, and that in better hand writing than what is written by your / affectionate Grandmother

Abigail Adams—
PS—your Aunt and cousin  desire to be rememberd to  your uncle and Aunt Peabody  and to your cousin & you
